Case 3:21-cv-00477-MEM Document 3-1 Filed 03/17/21 Page 1 of 3




               EXHIBIT
                 A
                  Case 3:21-cv-00477-MEM Document 3-1 Filed 03/17/21 Page 2 of 3


                                     OFFICE OF THE COUNTY SOLICITOR
George F. Halcovage, Jr., Commissioner Chair                                         Alvin B. Marshall, Solicitor
Barron L. Hetherington, Commissioner                                                 Glenn T. Roth, Jr., 1st Assistant Solicitor
Gary J. Hess, Commissioner                                                           Christopher W. Hobbs, Assistant Solicitor
Linda Deatrich, Chief Clerk                                                          Lois A. Lebo, Paralegal

                                                                                     Phone: 570-628-1129
                                                                                     Fax: 570-628-1106

                                                SCHUYLKILL COUNTY COURTHOUSE
                                                    401 NORTH SECOND STREET
                                               POTTSVILLE, PENNSYLVANIA 17901-2528


FOR IMMEDIATE RELEASE:

June 30, 2020

On the morning of May 22, 2020, the Schuylkill County Human Resources Director Deborah Twigg
(“HR”) received serious allegations against Schuylkill County Commissioner George Halcovage
including claims of sexual harassment concerning several female County Employees (the “Employees”).
The County was notified that one employee in particular retained counsel and the County was directed
that all questions should be directed to her attorney.

Upon receipt of the allegations, County Administrator Gary Bender (“Administrator”) was notified and
HR was immediately directed to conduct an internal investigation into the allegations in accordance with
the County’s Policies and Procedures. Interviews were conducted that day.

Commissioner Halcovage was informed that serious allegations were made against him. Commissioners
Hess and Hetherington were also notified of the allegations. After the initial interviews took place, the
Administrator directed HR and the County’s First Assistant County Solicitor/ Risk Manager, Glenn Roth,
Esquire (“RM”) to conduct the remainder of the interviews.

The County took certain steps to accommodate the Employees to ensure that they felt comfortable in the
workplace including directing Commissioner Halcovage to not have contact with the Employees.

Commissioner Halcovage informed HR that he had retained an attorney and an interview took place with
Commissioner Halcovage and his attorney on June 10, 2020. On June 16, 2020, HR and RM interviewed
the County employee making the most serious allegations along with her attorney. A follow-up interview
with Commissioner Halcovage and his counsel occurred on June 23, 2020. During the interviews of
Commissioner Halcovage, he was questioned regarding specific allegations made against him by the
Employees.

It is important to note that no complaints were made against Commissioner Halcovage by any of the
Employees prior to May 22, 2020. The County conducted its internal investigation through HR as it does
with any other allegation involving County personnel. This investigation was conducted as expeditiously
as possible but took some time given the number of interviews that needed to be conducted and that there
were multiple attorneys involved.

While many of the allegations made by the Employees were denied by Commissioner Halcovage, it is
apparent, based on the County’s internal investigation, that Mr. Halcovage has violated the Sexual
Harassment Policy #2005-18 (Revised September 2013), the Conduct and Disciplinary Action Policy
             Case 3:21-cv-00477-MEM Document 3-1 Filed 03/17/21 Page 3 of 3

#2005-19; and the Physical and Verbal Abuse Policy #2007-02 (Revised March, 2007). If this
investigation involved a County department head, the department head would be suspended immediately
pending investigation followed by a recommendation of employment termination. However, neither
County Administration nor other county commissioners may discipline a fellow county commissioner or
remove him from office absent criminal conviction or impeachment. Given that this incident does involve
personnel, involves multiple attorneys, and may proceed to litigation, the County may not provide specific
details of the allegations made by the Employees or the specific findings of the internal investigation.



                      *                     *                      *
